—In an action to recover on a judgment of the Supreme Court, Bangs County, entered May 7, 1997, in favor of the plaintiff and against Rols Capital Co. in the principal sum of $275,340, the defendant J. K. Funding, Inc., d/b/a Rols Capital Co., appeals from a judgment of the same court (S. Leone, J.), dated February 17, 1999, which, upon the granting of that branch of the plaintiffs motion which was for summary judgment against it and the denying of its cross motion for summary judgment dismissing the complaint, is in favor of the plaintiff and against it in the principal sum of $276,235.60 representing the principal sum of the prior judgment and accrued interest through May 7, 1997.
Ordered that the judgment is affirmed, with costs.
The court properly found that the defendant J. K. Funding, Inc., a successor in liability to the defunct Rols Capital Co. (hereinafter Rols), was liable to the plaintiff for the judgment *667previously entered against Rols. A sale of assets does not vitiate the original company’s liability where the reorganization agreement includes the successor’s assumption of existing liabilities and makes provisions for lawsuits pending at the time of the sale of the assets (see, Schumacher v Richards Shear Co., 59 NY2d 239; Grant-Howard Assocs. v General Housewares Corp., 63 NY2d 291). Goldstein, J. P., Florio, Feuerstein and Schmidt, JJ., concur.